DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-9, and 13-19 are currently pending on the application, of which claims 1 & 15 are amended and claims 16-19 are newly added. Claims 2 & 10-12 are cancelled.
As amended claim 1 merely recites the limitation of canceled claims 10-12, it is believed that the rejection to claims 10-12 is still applicable to newly amended claim 1. 
Applicant’s amendments to the claims has overcome the previous 35 U.S.C. 112(b) rejection to claim 15, thus said rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is that one of ordinary skill in the art would not interpret a coupling groove as an inner hollow zone. Examiner respectfully disagrees, as the coupling groove defines a hollow portion which receives the protrusion and the interior portion which receives the protrusion is surrounded by the solid portion which defines the groove, one of ordinary skill in the art would reasonably interpret that the coupling grooves of Gu as a hollow inner zone. This is further reinforced as the plain meaning of the term zone is “a region or area set off as distinct from surrounding or adjoining parts” (see https://www.merriam-webster.com/dictionary/zone) and the interior portion is different from the exterior portion as it is hollow. 
.
Claim Interpretation
It is noted that certain limitations within the claims are product by process (e.g. “the transition zone being adapted to be divided to remove…”) and such limitations defining intermediary structure are not given patentable weight when the claim is directed towards a product should the end product read on the claims.
Applicant uses the term integral in claim 9 to recite a single body composed of the first and second parts. Applicant then defines in claim 10, which is dependent on claim 9, that the parts are detachable. Accordingly the definition of the term integral is being expanded to include separate elements that are capable of coming together to define a single unit.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 requires the second and first parts of polymeric material be removably associated with each other, this feature is already effectively recited in claim 1 in the clause regarding the transition zone.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 9, 13-15 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) in view of Gu (US20160153698A1).
Regarding claims 1 & 3, Hotz discloses a seal (Fig.2 ref 15 & 28) for a dishwasher (Fig.1) interposed between a peripheral edge (see Figs.1 & 4) of an opening (Fig.1 ref 3) of a tub 
Gu discloses a door seal for a refrigerator (abstract), wherein the seal comprises a first gasket (ref 120) and a second gasket (ref 110) that are detachable (see Figs.2-8, also [0015]). There exists connection means between the first and second gaskets (see Fig.5), which includes a hollow inner zone in the first gasket (Fig.5 ref 121) and projections of the second gasket (Fig.5 ref 110c) which are inserted into said inner zone of the first gasket, thereby defining a transition zone between the two gaskets. Thereby, the detachable nature of the gaskets provides that the inner zone is also a seat for the projection of the second gasket. The use of detachable gaskets allows for improved appearance and decreased gasket costs [0081].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the gasket such that the first and second parts are detachable, as disclosed by Gu, in order to provide improved appearance and decreased gasket costs (Gu [0081]). It is further noted that although the term integral usually defines a single unit, as the claim recites detachability of the gasket parts, the definition of the term is expanded to include 
As to claim 9, Modified Hotz teaches the seal of claim 1, wherein the first and second part form an integral body when connected. Alternatively, the limitation of being an integral single is a product by process limitation, which is not given patentable weight when the claim is directed towards the seal and not the method of its manufacture. The parts being an integral single body is an intermediary provided prior to the division such that the second part is seated in the first part, thereby further indicating that the limitation is a product by process limitation.
As to claims 13-15, Modified Hotz teaches the seal of claim 1, wherein the detachable gasket provides the first and second parts removably associated and provides a seat (i.e. coupling groove of Gu) in the first part and projecting portion (i.e. coupling protrusion of Gu) in the second part.
As to claims 17-19, Modified Hotz teaches the seal of claim 1, wherein the hollow inner zone is formed as a closed cavity with a circumferentially closed cross-section (see Fig.5 refs 121 having curved shape) when the gaskets are connected together. Thus, when the gaskets are connected to each other they are materially connected via the transition zone. Alternatively, if the limitations are drawn to the hollow zone and parts prior to division, such limitations are merely product by process and as the end product of Modified Hotz has the cavity for attachment/detachment of the gaskets it reads on such product by process limitations.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) and Gu (US20160153698A1) as applied to claim 9 above, and further in view of Becker (EP2422680A2).
As to claim 3, Modified Hotz teaches the seal of claim 1, wherein the metal and first part are connected to each other (see Hotz Fig.2). Thus, the connected metal and first part reads on an integral connection. The limitation of being formed by a co-extrusion process is not given patentable weight as the claim is not directed towards a product-by-process. However, assuming arguendo that such feature should be given patentable weight as it provides a certain structural limitation inherently, the following alternative rejection is provided. Hotz does not explicitly state that the metal part is integrally connected or co-extruded, however such features are known in the art as evidenced by Becker.
Becker discloses a dishwasher utilizing a door seal (abstract), wherein the door seal utilizes a metal part with a sealing means surrounding said metal part for stabilizing the sealing part [0028, 0033]. Becker further discloses that a way to obtain such a seal is by performing an extrusion process, thereby making the metal and sealing part integrally formed [0035]. Becker and Hotz are analogous in the art of door seals for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the seal of Hotz such that the metal part and the first part are connected integrally via an extruding process in order to provide stabilization to the seal (Becker [0033]). Further, since Becker and Hotz both disclose metal parts connected to a sealing portion but Hotz does not discloses the method in which the parts are connected, it is in the purview of one of ordinary skill in the art to utilize a known way to connect said parts.

Regarding claim 5, Modified Hotz teaches the seal of claim 4, wherein the second metal part is connectable to the peripheral edge of said opening (Hotz Fig.1 ref 16). Hotz and Becker further discloses some exemplary forms of attachment (Hotz [0046] & Becker [0020, 0029]) in which one of the forms of attaching is via clinching (Becker [0020 & 0029]). It is further noted that the limitation of being connectable to a peripheral edge is recited as intended use.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4), Gu (US20160153698A1), and Becker (EP2422680A2) as applied to claim 5 above, and further in view of Karakaya (US20110031855A1).
Regarding claim 6, Modified Hotz teaches the seal of claim 5, wherein the polymer is an elastic plastic, like rubber (Hotz [0015]), but does not teach the specific type of rubber used. However, thermoplastics and EPDM rubber are well known for use in dishwasher door seals, as evidenced by Karakaya.
Karakaya discloses a seal (abstract) for a dishwasher (Fig.1) and further states that EPDM rubber is a common type of rubber used for such door seals [0002]. Karakaya further discloses that such seals are prone to bacterial build up and teaches a polymer composition that utilizes 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first and second parts made of polymeric material to use the elastomeric composition disclosed by Karakaya in order to prevent mold and bacteria build up (Karakaya [0008]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4), Gu (US20160153698A1), and Becker (EP2422680A2) as applied to claim 1 above, and further in view of Ser (US20150123524A1).
Regarding claims 7-8, Modified Hotz teaches the seal of claim 1, but does not explicitly state the first and second parts made of polymeric material are made of different polymeric materials with the first part having a greater hardness. However, such features for dishwasher seals are known in the art as evidenced by Ser.
Ser discloses a dishwasher with a seal for a door (abstract) wherein the seal comprises a fixing unit (Fig.3 ref 110) and a sealing unit (Fig.3 ref 120). The fixing unit has a higher hardness than the hardness of sealing unit in order to prevent deformation [0074]. In comparison to Hotz, the sealing unit is synonymous to a second part made polymeric material as the second part is intended to deform in order to accommodate that door when it closes (Hotz 0051]). Accordingly, the fixing units is synonymous to the first part of polymeric material, as the first part is not intended to deform as much as it does not accommodate the door (see also Hotz Fig.2 showcasing an air chamber for improved compressibility of the second part when the door is closed). Ser and Hotz are analogous in the art of dishwasher door seals.
. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (DE102017203978B4) and Gu (US20160153698A1) as applied to claim 15 above, and further in view of Fischer (US20120098393A1).
As to claim 16, Modified Hotz teaches the seal of claim 15, wherein the projecting part (see Gu Fig.5 ref 110c) appears to be inserted in a mechanical interference fashion (see Gu Fig.5 fitment of ref 110c into refs 121). Assuming arguendo that Modified Hotz does not explicitly disclose a mechanical interference fit the following alternative rejection is provided. Although not explicitly stated by Modified Hotz such mechanical interference fits are known in the art to fasten two elements together as evidenced by Fischer.
Fischer discloses an art related dishwasher (abstract), wherein a known way to couple two elements together is through friction fitting them [0010 & 0048]. The term friction fit is understood by one of ordinary skill in the art to be synonymous to mechanical interference fit. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the type of fit between the protrusion and groove of Modified Hotz in order secure and fasten the elements together and replace them in a simple manner (Fischer [0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711